           Case 1:20-cv-00620-NONE-JLT Document 23 Filed 08/25/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   NATIONSTAR MORTGAGE LLC.,                          Case No.: 1:20-cv-00620 NONE JLT
12                   Plaintiff,                         ORDER TO THE PLAINTIFF TO SHOW CAUSE
                                                        WHY THE UNSERVED DEFENDANTS SHOULD
13            v.                                        NOT DISMISSED; ORDER CONTINUING
                                                        SCHEDULING CONFERENCE
14   ROBERT PRESLEY, et al.,
                     Defendants.
15
16
17            The plaintiff filed this action on April 30, 2020 (Doc. 1). The same day, the Court issued the
18   summonses (Doc. 4) and the order setting the mandatory scheduling conference (Doc. 3). By July 13,
19   2020, the plaintiff had returned only one executed summons (Doc. 5).
20            Consequently, the Court continued the scheduling conference to allow service on the
21   remaining defendants and reminded the plaintiff of the requirements of Rule 4(m) and the “Order
22   Setting Mandatory Scheduling Conference” (Doc. 3.) (Doc. 6) Since that time, the plaintiff filed
23   proofs of service to two more defendants. (Docs. 8, 9) Plaintiff has not filed proofs of service as to
24   Robert Presley or Healing My People Services. Therefore, the Court ORDERS:
25            1.     Within 14 days the plaintiff SHALL show cause in writing why the unserved
26   defendants should not be dismissed. Fed.R.Civ.P. 4(m);
27   ///
28   ///

                                                          1
      Case 1:20-cv-00620-NONE-JLT Document 23 Filed 08/25/20 Page 2 of 2


1         2.    The scheduling conference is CONTINUED to December 17, 2020 at 8:30 a.m.

2
3    IT IS SO ORDERED.

4      Dated:   August 25, 2020                      /s/ Jennifer L. Thurston
5                                              UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
